Citation Nr: 9914168	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.

The Board notes that the veteran failed to report for a 
hearing before a member of the Board scheduled in March 1999.  

The Board finds that the November 1995 communication from the 
veteran does serve as a notice of disagreement with the 
rating for the service-connected acne keloidalis.  The 
veteran specifically referred to the rating of which he was 
informed in February 1995.  He also indicated that he sought 
a higher rating and requested to see a VA doctor or 
dermatologist.  Therefore, the Board finds that the November 
1995 VA Form 9 satisfies the criteria for a notice of 
disagreement with the 10 percent rating assigned for acne 
keloidalis.  38 C.F.R. § 20.201.  In addition, the Board 
notes that the notice of disagreement was received within the 
time limits prescribed by law and regulation.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  Accordingly, the matter 
is referred to the RO to prepare a statement of the case with 
respect to this issue.  The veteran will have 60 days from 
the date of the statement of the case in which to perfect his 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).   


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
psoriasis in a September 1995 rating decision.  

2.  There is no subsequent communication of record from the 
veteran that may be construed as a notice of disagreement 
with the September 1995 rating decision.    


CONCLUSION OF LAW

The issue of entitlement to service connection for psoriasis 
is not in appellate status.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted his original claim for disability 
compensation in June 1994.  Therein, he listed the following 
conditions: keloids of the feet and keloids of the back of 
the neck and head.

In a February 1995 rating decision, the RO established 
service connection for bilateral pes planus and acne 
keloidalis at the base of the neck and assigned disability 
evaluations for each disorder.  It denied service connection 
for chest pain, low back pain, and bilateral knee pain.  The 
RO deferred decisions with respect to other issues.  The RO 
notified the veteran of this action by letter dated February 
25, 1995.  

In April 1995, the RO received a statement from the veteran 
indicating that he wished to appeal his rating decision.  He 
also indicated that he had "all symptoms in my psoriasis 
rating alone just to have it revued (sic) once more."  The 
RO did not accept this statement as a notice of disagreement, 
but did accept it as an informal claim for service connection 
for psoriasis.  

On September 5, 1995, the RO received from the veteran a VA 
Form 9, purporting to appeal the rating decision for 
psoriasis.  

On September 7, 1995, the RO issued a rating decision in 
which it denied service connection for psoriasis.  It 
notified the veteran of this decision by letter dated 
September 11, 1995. 

On September 15, 1995, the RO issued a statement of the case 
for the denial of service connection for psoriasis.  The RO 
indicated in the statement of the case that it accepted as a 
notice of disagreement the VA Form 9 received on September 5, 
1995.  

Thereafter, on November 1, 1995, the RO received another VA 
Form 9.  The veteran stated that he disagreed with the rating 
of which he was informed in February 1995.  He also indicated 
that he sought a higher disability rating and wished to be 
seen by a VA doctor or dermatologist.   


Analysis

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  A notice of disagreement or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  38 C.F.R. § 20.300.  

A notice of disagreement is a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  If the RO gave notice that adjudicative 
determinations were made on several issues at the same time, 
the notice of disagreement must specify the specific 
determination with which the veteran disagrees. Id.   

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO and should, to the extent feasible, be related to 
specific items in the statement of the case. Id.    

In this case, the Board agrees that the veteran's April 1995 
statement cannot act as a notice of disagreement as he failed 
to specify with which determination he disagreed.  38 C.F.R. 
§ 20.201.  The Board also agrees that the statement served as 
an informal claim for psoriasis.  See 38 C.F.R. § 3.155(a).

However, the VA Form 9 received before the RO issued its 
rating decision for psoriasis in September 1995 cannot be 
accepted as a notice of disagreement with that decision.  It 
is logically impossible to disagree with a decision before 
the decision has been made.  

The only communication from the veteran received after the 
issuance of the rating decision that could be construed as a 
notice of disagreement is the VA Form 9 received in November 
1995.  See Fenderson v. West, 12 Vet. App. 119 (1999) (under 
the appropriate circumstances, a Form 9 may constitute a 
notice of disagreement).  However, the November 1995 
communication specifically mentions disagreement only with 
the rating from February 1995.  Therefore, it does not on its 
face purport disagree with the denial of service connection 
for psoriasis in September 1995.  Thus, with respect to the 
issue of service connection for psoriasis, the veteran has 
not submitted a notice of disagreement.  Accordingly, 
appellate review has not been initiated and the Board has no 
jurisdiction over that issue.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  


ORDER

As there is no issue currently in appellate status, the 
appeal is dismissed.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

